Title: John Steele to Thomas Jefferson, 1 June 1816
From: Steele, John
To: Jefferson, Thomas


          
            Sir,
            Collectors office Philada June 1st 1816
          
          Yours of the 18th instant came duly to hand—I had, previously, received a letter from Mr Cathalan containing a Bill of lading, and had written to you for advice where to send the goods
          They are now laden on board the Scr Five Sisters, which will Sail on tomorrow, and a consigned agreeably to your instructions
          The Box, which Mr Cathalan informs me had, been in mistake, been shipped without an outside wrapper, was somewhat injured when I recd it from the vessel. I had it matted & expect it will reach you in safety
          Enclosed are Bills of lading & freight with a statement of duties duty & charges
          It will always give me pleasure to render you any service, that my situation here will afford me opportunity to perform
          
            With most respectfull Consideration  yours &C.
            Jno Steele
          
        